IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON



LARRY DAWSON,                              )
                                           )
       Petitioner,                         ) C. C. A. NO. 02C01-9704-CC-00156
                                           )
vs.                                        ) LAUDERDALE COUNTY
                                           )
STATE OF TENNESSEE,

       Respondent.
                                           ) No. 4899
                                           )
                                           )
                                                            FILED
                                                             August 28, 1997

                                                           Cecil Crowson, Jr.
                                         ORDER              Appellate C ourt Clerk




              This matter is before the Court upon the state’s motion to affirm the

judgment of the trial court under Rule 20, Rules of the Court of Criminal Appeals. The

case before this Court represents an appeal from the trial court’s dismissal of the

petitioner’s petition for writ of habeas corpus. The record was filed on April 25, 1997,

and the petitioner filed his brief on June 25, 1997. The petitioner was originally indicted

for aggravated rape in January 1989, and subsequently convicted of the same. In the

present appeal, the petitioner contends the judgment entered against him is void

because the indictment failed to allege the mens rea of the offense charged.



              Having reviewed the state’s motion in light of the petitioner’s response

and the entire record on appeal, we conclude that the motion is well-taken and should

be granted. The trial judge dismissed the petitioner’s petition, stating, in part, that

“[c]hallenges to the sufficiency of an indictment can not be tested in a habeas corpus

proceeding.” It is well established that challenges to the sufficiency of an indictment

cannot be tested in a habeas corpus proceeding. See Haggard v. State, 475 S.W.2d
186, 187 (Tenn. Crim. App. 1971); Brown v. State, 445 S.W.2d 669, 674 (Tenn. Crim.

App. 1969). A panel of this Court recently held the same in a capital case. Barber v.

State, No. 01C01-9408-CR-00281 (Tenn. Crim. App., Feb. 23, 1995).



              Nonetheless, we have considered the substance of the petitioner’s claim
and determine it to be without merit. At the time of the offense in this case, aggravated

rape was defined as the “unlawful sexual penetration of another accompanied” by

certain enumerated aggravating circumstances, including that the defendant causes

personal injury to the victim. T.C.A. § 39-2-603 (1982). The indictment at issue here

charged that the petitioner "did unlawfully, feloniously and forcibly sexually penetrate

[the victim], causing personal injury to the said [victim].” This language was sufficient

under the law as it existed at the time. The statutory requirements for an indictment

were found in § 40-1802 (now § 40-13-202 (1990)), which provided simply that:

              The indictment must state the facts constituting the offense in
       ordinary and concise language, without prolixity or repetition, in such a
       manner as to enable a person of common understanding to know what is
       intended, and with that degree of certainty which will enable the court, on
       conviction, to pronounce the proper judgment.



              Furthermore, in Campbell v. State, 491 S.W.2d 359, 361 (Tenn. 1973)

(emphasis supplied), while addressing the sufficiency of an indictment charging the

offense of murder, our Supreme Court stated the following:

                While it seems clear that the indictment in Witt was insufficient in
       that it failed to charge an element, that the murder was committed
       unlawfully, in either the language of the statute or common law or words
       of equivalent import, the decision is confusing because of the language,
       ‘fatally defective in omitting the charge that the offense was committed
       feloniously, or with malice aforethought; and containing no words of
       equivalent import.’ It is clear, however, that had the indictment used the
       words ‘feloniously’ or ‘unlawfully’, it would have been sufficient.

We agree with this proposition. By containing the words found in the language of the

statute, the indictment at issue here sufficiently apprised the appellant of the offense

charged under the law at the time, and is therefore valid. See State v. Dison, No.

03C01-9602-CC-00051 (Tenn. Crim. App., Jan. 31, 1997). Thus, the petitioner’s attack

must fail.



              For the reasons stated above, it is hereby ORDERED, pursuant to Rule

20, Rules of the Court of Criminal Appeals, that the judgment of the trial court

dismissing the petition for writ of habeas corpus is affirmed. Costs of this appeal shall

be assessed against the petitioner.




                                              2
Enter, this the ___ day of August, 1997.




                           __________________________________
                           PAUL G. SUMMERS, JUDGE




                           __________________________________
                           JOE B. JONES, PRESIDING JUDGE




                           __________________________________
                           DAVID G. HAYES, JUDGE




                             3